Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed June 19, 2020 and April 9, 2021 are acknowledged and have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Perlo et al. (US 2018/0237076) in view of LeClerc et al. (US 8,444,161). Perlo teaches an electric vehicle including at least one main battery (133) disposed under a floor portion (battery cover plate 135) of a vehicle interior (e.g., interior of frame 4), a seating location which is for one of a front seat and rear seat (positioned above resting surface formed by struts 422 and 425, see ¶0063), a first housing chamber (region below 422, 425) formed under a seat resting surface (¶0063), which includes a suspension structure including at least a compressible spring/strut structure (53), with a second housing chamber (e.g., at the front of the vehicle, under struts 401, 406), which includes a travel motor (forward motor “M”) and a “PCU” (forward motor control unit “E”, ¶0053), the top face of the struts 422, 425 forming a seat frame to support a base of the seat, the outer end of the seat frame (e.g., 422, 425) extending forwardly and/or rearwardly beyond the location of the mechanical elements in the chamber there-below (e.g., the front ends of 422 are aligned with the front edge of the forward-most element 425, which is more forward than the elements in the drive section).
As initially regards the reference to Perlo et al. and the provision of a seat, Perlo et al. do not expressly illustrate the seats, but refer to them in the specification (see, at the least, ¶¶0051, 0063) and to this extent, it is understood that Perlo et al. include the seats although they do not illustrate them. Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Perlo et al. with the seats which are referred to in the specification of the reference for the notoriously old and well known purpose of accommodating one or more occupants, passengers and/or driver in a seated position in the vehicle.
The reference to Perlo et al., while teaching a suspension strut and spring structure, does not specifically teach that the suspension is an air spring suspension, and that there is one of a compressor or air surge tank positioned in the first housing chamber. LeClerc et al teach that it is very well known in vehicle suspension arrangements to provide the suspension as an air spring suspension (e.g., abstract, line 5; air spring elements 70, 70), and to provide initially a compressor (100) for the air spring suspension, wherein the compressor is located in a housing chamber region formed under a seat (24, note recitation of claim 9; also, compressor 100 is located under upper frame portion 58, above which the seat is positioned), allowing the user of the vehicle precise control over the operation of the suspension. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension initially taught in generic terms by Perlo et al. as being an air suspension as taught by LeClerc et al. for the purpose of allowing a user (or a control system) to control the suspension characteristic, resultantly providing additional control over the vehicle handling. Since an air suspension would require a compressed air source, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to  provide initially a compressor to provide the source of compressed air, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to locate the compressor in the housing chamber (e.g., region under supports 422, 425) taught by Perlo et al. for the purpose of placing the compressor with other mechanical systems in the vehicle. 
The modifying reference to LeClerc does not specifically teach the provision of at least one surge tank for storing pressurized air, however it is notoriously well known to provide a tank in an air-suspension system as a reserve source of pressurized air, allowing make-up air to be delivered to the suspension faster than it can be generated by a compressor, and/or to prevent constant cycling of the compressor, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the resulting air suspension with a surge tank to store compressed air for one or more of allowing make-up air to be delivered to the suspension faster than it can be generated by a compressor, and/or to prevent constant cycling of the compressor during varying pressure demands.
As regards claims 4 and 5: the reference to Perlo et al. as modified by LeClerc et al. does nor specifically teach that the compressor and tank are positioned in the chamber in a vertical direction. The reference to Perlo et al. initially teaches a vehicle having a compact footprint and short wheel base (see, e.g., figure 1). Where accommodating a compressor and tank in the chamber space, the ordinary practitioner would recognize that to maintain the small footprint and short wheelbase of the vehicle taught by the base reference, it would be necessary to ensure that the vehicle is not overly lengthened by the presence of the compressor and/or tank; resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to locate the compressor and tank in a vertical configuration (e.g., one above the other, with the compressor lower and the tank higher) for the purpose of conserving longitudinal space in the chamber, so as not to add unduly to the vehicle length and/or wheelbase, and to not unduly raise the center of gravity of the vehicle.
As further regards claim 8: to the extent that the modifying reference to LeClerc et al. is not specific on the lateral location of the compressor and/or tank (as modified) in the chamber located below the seating position, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the compressor and/or tank in a region that laterally overlaps the seating frame (for example, laterally centered) for the purpose of placing the compressor and/or tank in a central location in order to prevent the vehicle center of mass from being shifted unduly in a lateral direction. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perlo et al. in view of LeClerc et al and Birnschein et al. (US 2018/0345777). The references to Perlo et al. and LeClerc et al. are discussed above and while teaching a drive system and a suspension system, are unspecific as to the provision of a braking system which is driven hydraulically by a driving device in the first housing chamber. Initially, the provision of braking mechanisms on vehicles is exceptionally well-known, and the examiner posits that a practically constructed vehicle as taught by Perlo et al., as modified, would expectedly include a braking system in order to bring the vehicle to a stop, or to a slower speed. Birnschein et al. teach that in a small scale, short wheelbase vehicle having mechanical and electrical drive components located in chambers (404A, 404B) positioned under stepped end portions of a vehicle (100, 102), that it is well known to provide a braking mechanism (440) in at least one drive section (along with a suspension arrangement 442, which may be pneumatic, ¶0055), where the braking system may be hydraulic (¶0055). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the drive section in the chamber taught by Perlo et al. as modified by LeClerc et al. as having a hydraulic braking system, as expressly taught by Birnschein et al., for the purpose of ensuring that the vehicle may be slowed or stopped so as to not collide with another vehicle or object, or exceed a desired speed. 
As regards the specific provision of a “brake driving device”, to the extent that a hydraulic brake is well understood to require a source of pressurized fluid to operate, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the hydraulic brake in the modifying reference to Birnschein et al. with a driving device, so as to be able to actually operate the brake.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perlo et al. in view of LeClerc et al and Ono (US 3,874,692). The references to Perlo et al. and LeClerc et al. are discussed above and do not specifically teach the provision of two or more tanks. Initially, the provision of at least one tank would be deemed obvious for the well-understood purpose of storing compressed air for one or more of: allowing make-up air to be delivered to the suspension faster than it can be generated by a compressor, and/or to prevent constant cycling of the compressor during varying pressure demands.
Ono teaches that in an air-suspension vehicle structure it is well known to provide the suspension with, in addition to a compressor (4) and at least one tank (e.g., high pressure tank 1), a second tank (e.g., low pressure tank 3) in order to provide storage of the air used to operate the suspension at a low pressure (e.g., after use in a pneumatic actuator), thus allowing the suspension arrangement to re-use the air at a non-atmospheric pressure, resultantly using less energy in the compressor to return the low pressure air to a high pressure status than would be required to constantly elevate air at atmospheric pressure to the high pressure condition. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the arrangement taught by Perlo et al. as modified by LeClerc et al. explicitly with at least two tanks, as taught by Ono, (e.g., a high pressure tank and a low pressure tank) for the purpose of ensuring that the suspension arrangement can re-use the low-pressure air held at a non-atmospheric pressure, resultantly using less energy in the compressor to return the low pressure air to a high pressure status than would be required to constantly elevate air at atmospheric pressure to the high pressure condition. 
As regards placing the tanks in a vertical array, where accommodating a compressor and plural tanks in the chamber space, the ordinary practitioner would recognize that to maintain the small footprint and short wheelbase of the vehicle taught by the base reference, it would be necessary to ensure that the vehicle is not overly lengthened by the presence of the compressor and/or tanks; resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to locate the tanks in a vertical configuration (e.g., one above the other) for the purpose of conserving longitudinal space in the chamber, so as not to add unduly to the vehicle length and/or wheelbase. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masuyama et al., Sekita et al. and Akoum et al. teach smaller electric vehicles with batteries under a floor section, and components positioned in a chamber under a seating location; Gray-Woods teaches a configuration of tanks or containers which may be positioned in a variety of locations in a variety of vehicles. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616